DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a method for adaptation of a detected camshaft position of a camshaft in an internal combustion engine, the method comprising: detecting an ACTUAL gas signal in a gas space that is associated with the camshaft and is associated with a detected camshaft position; processing the gas signal to produce an ACTUAL gas criterion; modeling multiple simulated gas criteria, which are associated with a target camshaft position; comparing the simulated gas criteria with the ACTUAL gas criterion; determining a simulated gas criterion with the least deviation from the ACTUAL gas criterion; determining an ACTUAL camshaft position that corresponds to the simulated gas criterion with the least deviation from the ACTUAL gas criterion; determining a camshaft position correction value from the difference between the ACTUAL camshaft position determined and the detected camshaft position; and determining at least one corrected camshaft position by correcting the detected camshaft positions with the camshaft position correction value. While detecting camshaft position is well known in the art as evidenced by Pochner et al. (US 2018/0274397) and Gross et al. (US 2003/0097214), none teach the additional step of modeling, processing, and simulating in real time the position of the camshaft against certain values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747